PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/144,861
Filing Date: 8 Jan 2021
Appellant(s): WOOLSEY PHARMACEUTICALS, INC.



__________________
STEPHANIE R. AMOROSO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 21, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 23, 2021   from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim(s) 18 and 28-30, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turk (The Effect of Rno Kinase Inhibitor on Alzheimer’s Disease, A Dissertation Presented in Partial Fulfillment of the Requirements for the Degree Doctor of Philosophy, Approved April 2017) of record.

(2) Response to Argument
Appellants argues several times and varying ways that from the Turk reference is that there is no reason to use fasudil to treat mice or humans with AD nor does Turk disclose that fasudil will treat any disease (Appeal Brief pages 10-11 and 18-19).  This argument has been fully considered but has not been found convincing.  Turk teaches on page 10 that an early case study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamei, Oishi, & Takasu, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg [Notes: The unit should be 30 mg/day or 60 mg/day; See abstract of Exhibit H, Kamei et al., 1996]. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment.  Turk discloses that the treatment of Fasudil may have slowed down the progression of the disease (page 50). Additionally, Kamei (as disclosed by Turk and Exhibit H as disclosed by appellant) discloses the evaluation of treatment with fasudil hydrochloride, a novel intracellular calcium antagonist, for wandering symptoms in patient with cerebrovascular dementia. Treatment with fasudil at 30 or 60 mg/day was given orally for 8 weeks. The wandering symptoms disappeared in both patients during the treatment.  Mental test indicated that memory was mildly improved during treatment.  These results suggest that the efficacy of fasudil for the wandering symptoms and mental function observed in our patients may be been related to a direct effect on intracellular energy metabolism (abstract).  It would have been obvious to one of ordinary skills at the time of filing that Turk and Kamei (disclosed by Turk and Exhibit H disclosed by appellant) discloses that fasudil is effective in the treatment of AD which results in memory loss, behavioral changes and deficits in thinking and languages skills.  And that fasudil is effective in stopping wandering in patients as taught by Turk.  Thus, in the administration of fasudil to treat AD would also stop the wandering in patients as disclosed by Turk.
Appellants argue that neither patient of Kamei treated has AD, which is not a vascular dementia. And that Kemei does not treat persistent wandering (Appeal Brief page 12). This argument has been fully considered but has not been found convincing.  Kamei (as disclosed by Turk and Exhibit H as disclosed by appellant) discloses the evaluation of treatment with fasudil hydrochloride, a novel intracellular calcium antagonist, for wandering symptoms in patient with cerebrovascular dementia. Treatment with fasudil at 30 or 60 mg/day was given orally for 8 weeks. The wandering symptoms disappeared in both patients during the treatment.  Mental test indicated that memory was mildly improved during treatment.  These results suggest that the efficacy of fasudil for the wandering symptoms and mental function observed in our patients may be been related to a direct effect on intracellular energy metabolism (abstract).  And that fasudil is effective in stopping wandering in patients as taught by Turk.  
Appellants argues that neither patient Kamei treated had AD.  So, it is unclear how the Office can entertain an inherency rejection based on Turk, in which the only reference to fasudil administration in human dementia patients is via Kamei (Appeal Brief page 12). This argument has been fully considered but has not been found convincing. Turk teaches on page 10 that an early case study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamei, Oishi, & Takasu, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg [Notes: The unit should be 30 mg/day or 60 mg/day; See abstract of Exhibit H, Kamei et al., 1996]. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment.  Turk discloses that the treatment of Fasudil may have slowed down the progression of the disease (page 50). Additionally, Kamei (as disclosed by Turk and Exhibit H as disclosed by appellant) discloses the evaluation of treatment with fasudil hydrochloride, a novel intracellular calcium antagonist, for wandering symptoms in patient with cerebrovascular dementia. Treatment with fasudil at 30 or 60 mg/day was given orally for 8 weeks. The wandering symptoms disappeared in both patients during the treatment. It would have been obvious to one of ordinary skills at the time of filing that Turk and Kamei (disclosed by Turk and Exhibit H  disclosed by appellant) discloses that fasudil is effective in the treatment of AD which results in memory loss, behavioral changes and deficits in thinking and languages skills.  And that fasudil is effective in stopping wandering in patients as taught by Turk. 
Appellants ague that in view of Exhibits C-G and the Declaration of Dr. Van der Hoop disclose the failure of other drugs to treat AD (e.g. β-amyloid failures, Tau Failures, Neuroinflammation failures, Toriluzole (glutamate receptor blocker)).  These arguments have been fully considered but has not been found persuasive.  These drugs are not in the same class of drugs as fasudil.  And Turk teaches on page 10 that an early case study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamei, Oishi, & Takasu, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment.  Turk discloses that the treatment of Fasudil may have slowed down the progression of the disease (page 50).
	Appellants argues that the Offices relies on animal data primality for AD but overlooks the fact that animal models for AD have epically failed to translate into human therapeutics for AD (appeal brief page 13).  And Dr. Van Der Hoop explains that animal models that mirror only limited aspect of AD pathology to humans (page 14). Appellants cite Wisneiwski, an article cited by Dr. Van Der Hoop (exhibit B), Ceyze’riat are cited to provide evidence of failed drug trials in the mouse model treatment of AD (Appeal Brief pagers 13-15).  These arguments have been fully considered but has not been found convincing.  It appears that appellant is attempting to read limitations into the instant claims in which are not presented.  The instant claims only recite “a patient”, which reads on any pets considered as “a patient” by a pet owner and a veterinarian doctor.  Further, the instant claims do not recite that the patient is human.  Additionally, the obvious rejection requires a reasonable expectation of success, not and absolute predictability.  And animal studies are sufficient to provide that reasonable expectation of success in this case.

	Appellants argue several times and varying ways that there is no motivation to treat wandering in AD with fasudil (Appeal Brief pages 16-18 and 22).  This argument has been fully considered but has not been found convincing.  Turk expressly teaches that an early ease study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamel Oishi, & Takasn, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg or 60 mg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).  And that fasudil is effective in stopping wandering in patients as taught by Turk.  It would have been obvious to one of ordinary skills in the art at the time of filing that to administer fasudil to treat wandering in a patient with AD as taught by Turk.  
 	Appellants assert that Federal Circuit board cases to support a case of non-obviousness.  For example: OSI Pharmaceuticals, LLC V. Apotex Inc, 929 F3d 1375 (Fed. Cir 2019) and Novartis Pharm Corp V. West-ward Pharm. Int’l Ltd, 923 F.3d 1051 (Fed Cir, 2019) (Appeal Brief pages 23-24).  This argument has been fully considered but has not been found convincing.  The OSI Pharmaceutical, LLC v Apotex was the treatment of lung cancer. And Novartis Pharm Corp V. West-ward Pharm; administering everolimus as a chemotherapeutic.  These assertions have been fully considered but has not been found convincing.  These fact patterns are not the same as claimed.  Turk expressly teaches that an early ease study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamel Oishi, & Takasn, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg or 60 mg. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment, reappearing a few days following treatment. (page 10).  Therefore, it is shown that fasudil is effective in the treatment of wandering in a subject with AD.
	Appellant argue that claim 31 is not limited to AD or another cortical dementia, but that the patient is a persistent wanderer.  And neither Turk nor Logsdon suggest that fasudil can be used to treat wandering in AD (Appeal Brief page 26).  And Turk does not provide a reason to use fasudil to treat wandering or any other symptom of AD.  And the office’s assumption that memory and wandering are linked is wrong (appeal brief pages 16-17).   These arguments have been fully considered but has not been found convincing.  Turk teaches on page 10 that an early case study reported the effects of Fasudil treatment on cerebral vasospasm patients (Kamei, Oishi, & Takasu, 1996), in which two patients with cerebrovascular dementia exhibiting wandering symptoms and forgetfulness were treated with Fasudil for 8 weeks at 30 mg/kg or 60 mg/kg [Notes: The unit should be 30 mg/day or 60 mg/day; See abstract of Exhibit H, Kamei et al., 1996]. Results showed that patient memory was slightly improved and their wandering symptoms disappeared during Fasudil treatment.  Turk discloses that the treatment of Fasudil may have slowed down the progression of the disease (page 50).  Additionally, Kamei (as discussed and cited by Turk and the corresponding Exhibit H provided by appellant) discloses the evaluation of treatment with fasudil hydrochloride, a novel intracellular calcium antagonist, for wandering symptoms in patient with cerebrovascular dementia. Treatment with fasudil at 30 or 60 mg/day was given orally for 8 weeks. The wandering symptoms disappeared in both patients during the treatment.  Mental test indicated that memory was mildly improved during treatment.  These results suggest that the efficacy of fasudil for the wandering symptoms and mental function observed in our patients may be been related to a direct effect on intracellular energy metabolism (abstract).  It would have been obvious to one of ordinary skills at the time of filing that Turk and Kamei (disclosed by Turk and the corresponding Exhibit H provided by appellant) discloses that fasudil is effective in the treatment of AD which results in memory loss, behavioral changes and deficits in thinking and languages skills.  And that fasudil is effective in improving wandering in patients as taught by Turk.  Thus, in the administration of fasudil to treat AD would also improve the wandering in patients as disclosed by Turk.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Appeal Brief page 17 and 25), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account that only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here the combination of references teaches and render obvious the claimed invention.    
Appellants argue that Logsdon does not mention AD and no AD patient were evaluated.  And that wandering is not caused by cognitive decline.  These arguments have been considered but has not been found convincing.  Logsdon teaches that lack of activity, greater cognitive impairment, and greater impairment in ADL functioning appear to be related to wandering in both settings.  And that the current study suggests that depression and anxiety may contribute to wandering in a subset of community-residing individuals with Alzheimer’s Disease (See title and page P298, right column, second paragraph under Discussion). Therefore, taken the combined teachings of Turk 2017 and Logsdon et al., 1998, wandering occurs in up to 65% of patients with dementia at some point in the disease progress (See Logsdon et al., page 294, right column; Notes: “dementia” is recited in current independent claim 31), wandering being a significant problem among community-residing individuals with AD (See title of Logsdon et al.), and fasudil is effective in improving wandering symptoms in two patients with cerebrovascular dementia (See page 10 of Turk), there is a reasonable expectation that treating patients with AD with fasudil could improve wandering symptom in the AD patient as recited claims 18 and 34 of current application. 
Appellants has evidence of Unexpected Clinical Results in AD patients.  In the Declaration of Dr. David Thomas (Appendix B) states that patient dosed with 30 mg of fasudil orally three time per day exhibited a 94% reduction in the number days per week the patients exhibited wayfinding problems and 95% reduction the number of wayfinding events per week after 6 weeks of Fasudil as compared to base line (Appeal Brief pages 26-28).  This argument has been fully considered but has not been found convincing.  The claims are not drawn to wayfinding events.  And Dr. Thomas declaration states in paragraph 8 that “There was no pacing at baseline, but there was a small amount of pacing observed after treatment”.  And Dr. Thomas dosing with fasudil was specifically 30 mg three times per day, for a daily dose of 90 mg.  The claims do not recite any dosing amount of fasudil or any length of time in which fasudil is administered.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)(See MPEP 716.02(d)).  In this case, the claims are not commensurate in scope of asserted unexpected results of administering 90 mg per day for 6 weeks.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.